Citation Nr: 1441947	
Decision Date: 09/19/14    Archive Date: 09/30/14

DOCKET NO.  12-01 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Whether a clear and unmistakable error (CUE) occurred in the March 1981 rating decision in not granting entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	John Joseph Molenda, Ph.D.


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran had active service from June 1945 to January 1946 in the recognized Philippine service and from July 1946 to April 1947 with the regular Philippine scouts.  The appellant is the Veteran's widow.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

The Board has not only reviewed the Veteran's physical claims file, but also his Virtual VA and Veteran's Benefits Management System (VBMS) paperless claims processing systems to ensure a total review of the evidence.


FINDINGS OF FACT

1.  The March 1981 rating decision's failure to award entitlement to service connection for the cause of the Veteran's death was consistent with the evidence then of record and the law in effect at that time.

2.  To the extent there was error in the March 1981 rating decision, the appellant has not alleged an error of fact or law in the March 1981 rating decision that compels the conclusion, to which reasonable minds could not differ, that the results would have been manifestly different but for the error.



CONCLUSION OF LAW

The allegations fail to meet the threshold pleading requirements for revision of the March 1981 rating decision on the grounds of CUE.  38 C.F.R. § 3.105(a) (2013); Russell v. Principi, 3 Vet. App. 310, 313 (1992) (en banc).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the appellant.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Duties to Notify and Assist

The first matter to address is whether the VCAA, codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), is applicable to the claim of CUE.  In Livesay v. Principi, 15 Vet. App, 165 (2001), the United States Court of Appeals for Veterans Claims (Court) noted that although the VCAA was potentially applicable to all pending claims, there were instances where the VCAA had no application as a matter of law.  Id at 178.  The Court noted that the VCAA added a new section 5100 of Title 38 of the United States Code and that a "claimant" as defined by the new 38 U.S.C. § 5100 included a person applying for or seeking benefits under part II or III of Title 38, but could not encompass a person seeking revision of a final decision based on CUE pursuant to sections 5109A and 7111.  Id at 179.  Thus, the Court held that the VCAA did not apply to claims of CUE.  Therefore, no further discussion of the VCAA is warranted in this decision.

CUE

In a March 1981 rating decision, the RO denied entitlement to service connection for the cause of the Veteran's death.  The appellant did not file a timely notice of disagreement or otherwise express disagreement with the rating decision, and the March 1981 rating decision became final.  38 U.S.C.A. § 7105(c) (West 2002).  The appellant now is claiming that the March 1981 rating decision involved CUE for not granting entitlement to service connection for the cause of the Veteran's death.

Under the provisions of 38 C.F.R. § 3.105(a), previous determinations that are final and binding will be accepted as correct in the absence of clear and unmistakable error.  In order for a claim of CUE to be valid, there must have been an error in the prior adjudication of the claim; either the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied.  Phillips v. Brown, 10 Vet. App. 25, 31 (1997); Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).  Further, the error must be "undebatable" and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made, and a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Id.  Simply to claim CUE on the basis that the previous adjudication improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE, nor can broad-brush allegations of "failure to follow the regulations" or "failure to give due process," or any other general, non-specific claim of "error" meet the restrictive definition of CUE.  Fugo v. Brown, 6 Vet. App. 40, 44 (1993).

Clear and unmistakable error is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts.  It is not mere misinterpretation of facts.  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  It is a very specific and rare kind of error of fact or law that compels the conclusion, as to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Fugo, 6 Vet. App. at 43.

Where evidence establishes CUE, the prior decision will be reversed or amended.  For the purpose of authorizing benefits, the rating decision which constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 C.F.R. §§ 3.104(a), 3.400(k) (2013).

The Court has propounded a three-pronged test to determine whether CUE is present in a prior final determination:

(1) [E]ither the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at that time were incorrectly applied;

(2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made"; and

(3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  

Damrel, 6 Vet. App. at 245, quoting Russell, 3 Vet. App. at 313-14; see also Wilson v. West, 11 Vet. App. 383, 386 (1998).

The revision of a final rating decision based on CUE generally will involve the assignment of an earlier effective date for those benefits involved because the governing regulation requires that benefits be paid "as if the corrected decision had been made on the date of the reversed decision."  38 C.F.R. § 3.105(a).  

To grant service connection for the cause of the Veteran's death, it must be shown that a service-connected disability caused the death, or substantially or materially contributed to it.  A service-connected disability is one which was incurred in or aggravated by active service, one which may be presumed to have been incurred during such service, or one which was proximately due to or the result of a service- connected disability.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2013).

In cases of service connection for the cause of the death of the Veteran, the first requirement of a current disability will always have been met, the current disability being the condition that caused the Veteran to die; however, the last two requirements for a service connection claim must be supported by the record.  See Carbino v. Gober, 10 Vet. App. 507, 509 (1997).

The death of a Veteran will be considered as having been due to a service-connected disability when such disability was either the principal or contributory cause of death.  38 C.F.R. § 3.312(a).  The service-connected disability will be considered the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  The service-connected disability will be considered a contributory cause of death when it contributed substantially or materially to death, that it combined to cause death, or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c).

Medical evidence is required to establish a causal connection between service or a disability of service origin and the Veteran's death.  See Van Slack v. Brown, 5 Vet. App. 499, 502 (1993).

Again, the appellant contends that there was CUE in the March 1981 rating decision in failing to grant entitlement to service connection for the cause of the Veteran's death.  Specifically, the appellant contends that the RO erred in failing to apply 38 C.F.R. § 3.303(b) (1981), which directed the RO to award entitlement to service connection when chronic diseases, such as pulmonary tuberculosis (PTB), were incurred in or diagnosed in service absent evidence of a subsequent manifestation clearly attributable to intercurrent causes.  In addition, the appellant alleges that the RO failed to properly apply the presumption of sound condition on entry into service, absent clear and unmistakable evidence to the contrary.  Moreover, the appellant claims that the RO failed to adjudicate the claim for entitlement to service connection for the cause of the Veteran's death without regard to prior dispositions of entitlement to service connection for PTB adjudicated during the Veteran's lifetime, instead relying "heavily" on 1956 and 1967 Board denials of entitlement to service connection for PTB.  

At the time of the March 1981 rating decision, the record included the Veteran's service treatment records, private records, several statements from the Veteran, the Veteran's death certificate, and multiple adjudications of entitlement to service connection for PTB, including 1956 and 1967 Board denials.  The service treatment records did not include an entrance examination for the Veteran's first period of service and do not include any diagnoses of or treatment for PTB during the first period of service.  A July 1946 enlistment examination for his second period of service, by contrast, is of record.  That record included a notation of negative x-ray findings as to the lungs.  A December 1946 record documented hospitalization for close to one month, from mid-November 1946 through mid-December 1946.  A December 1946 chest x-ray report noted essentially no change since the previous film, suggesting that the previous findings could be normal.  The records noted final diagnoses that included malaria, old, tertian; and tuberculosis of the lungs, inactive.  These problems were observed to have been incurred in the line of duty.  A January 1947 record included the Veteran's report of having been well nearly all of his life except for a prior bout of malaria.  In addition, during the period prior to the return of United States forces to the Philippines the Veteran described occasional pain in the upper right chest.  The lungs were normal on physical examination, but the Veteran was admitted for other complaints.  Another January 1947 record documented final diagnoses of tuberculosis, pulmonary, reinfection type, chronic, moderate advanced, bilateral, arrested; and malaria, old, recurrent, tertian.  A February 1947 notation indicated that due to the November 1946 and current hospitalization findings that a diagnosis of tuberculosis had been made, but that the most likely finding was that the tuberculosis was inactive.  A March 1947 record indicated that a routine chest x-ray had shown infiltrates in the right upper lobe of the lung, but repeated testing for acid fast bacilli had failed to show any active organism and history and physical examination revealed nothing of significance.  The present status was determined to be quiescent or arrested PTB.  The diagnosis of tuberculosis, pulmonary, reinfection type, chronic, moderate advanced, bilateral, arrested, was continued until the Veteran's separation in April 1947.

After service, a July 1947 x-ray report showed infiltrates in both lungs.  An October 1948 record documented the presence of rales and mucus in the bilateral lungs.  A May 1955 physician certification documented moderate, advanced, bilateral PTB.  

Over the decades, the RO denied entitlement to service connection for PTB and/or found that new and material evidence had not been submitted sufficient to reopen a claim for entitlement to PTB on multiple occasions.  In support of one of those claims, the Veteran submitted a May 1966 physician's letter that indicated he had treated the Veteran from June to July 1947 and about one year thereafter for malaria and PTB.  The physician discussed the Veteran's in-service duties (including sentinel duties at night and in rainy weather) and the development of other diseases, such as malaria and ascariasis.  The physician concluded, "From the above observations, it is my considered opinion that pulmonary tuberculosis with intercurrent diseases of malaria and ascariasis which are both greatly weakening, aggravated by the hardships of soldiering, can manifest itself as minimal even within the short period of less than four months and that it is within reasonable bounds to presume that pulmonary tuberculosis was incurred during service."  The physician also argued in the alternative that PTB had been aggravated by service, concluding that there was a clear aggravation from minimal tuberculosis in November 1946 to moderately advanced PTB in April 1947.  

The record included multiple statements from the Veteran outlining his service and his lung problems.  Of note, in a May 1957 statement the Veteran conceded that he was "healthy" on his discharge from his first period of service and contended that he was accepted for his second period of service with no defect.  

During the course of adjudications, the RO made multiple requests for additional service treatment records that the Veteran claimed existed, to include x-ray films, without success.  

A February 1980 letter from a private hospital documented treatment for Koc[h]'s pulmonary from September 1979 to November 1979, at which time the Veteran passed away.  The death certificate listed the antecedent cause of death as cardio-respiratory arrest due to Koch's pulmonary and congestive heart failure.  

The appellant brought a claim for entitlement to service connection for the cause of the Veteran's death.  In a March 1981 rating decision, the RO denied the claim.  The rating decision discussed the Veteran's service-connected malaria and the multiple denials of entitlement to service connection for PTB, specifically noting December 1956 and February 1967 denials by the Board.  The rating decision discussed the cause of death listed on the death certificate.  The conclusion was that review of the service treatment records did not show any disability that might have contributed substantially or materially to the Veteran's death.

As to whether there was CUE in the March 1981 rating decision, the Board has considered the appellant's arguments.  First, the appellant contends that the RO erred in failing to apply 38 C.F.R. § 3.303(b) (1981), which directed the RO to award entitlement to service connection when chronic diseases, such as PTB were incurred in or diagnosed in service absent evidence of a subsequent manifestation clearly attributable to intercurrent causes.  The Board does not find this argument persuasive.  As discussed above, the service treatment records made provisional diagnoses of PTB, but on testing there was no active PTB found.  The service treatment records at the time of the March 1981 rating decision showed no current PTB diagnosed in service.  38 C.F.R. § 3.303(b) contemplates current chronic disorders diagnosed during service and/or continuity of problems associated with those disorders from service.  Tuberculosis is discussed in the context of not needing a continuity of symptomatology to establish a link between the in-service diagnosis of a chronic disorder and the current disorder observed after service.  Continuity of symptomatology certainly is an important consideration; however, in this case the matter turns not on the Veteran's report of a continuity of lung problems from service.  Instead, the critical question is whether the Veteran's inactive tuberculosis diagnosed in service was incurred in or otherwise related to service.  A finding of a continuity of symptomatology from service is not relevant to such a consideration and, as such, the provisions of 38 C.F.R. § 3.303(b) are not for consideration.  

Rather, the Board finds that other regulations are more apt to the current discussion, as they specifically contemplate the diagnosis of tuberculosis in service.  In that regard, 38 C.F.R. § 3.370(a) and (b) (1981) provide as follows:

(a) Active disease.  X-ray evidence alone may be adequate for grant of direct service connection for pulmonary tuberculosis.  When under consideration, all available service department films and subsequent films will be secured and read by specialists at designated stations who should have a current examination report and X-ray.  Resulting interpretations of service films will be accorded the same consideration for service-connection purposes as if clinically established; however, a compensable rating will not be assigned prior to establishment of an active condition by approved methods.

(b) Inactive disease.  Where the veteran was examined at time of entrance into active service but X-ray was not made, or if made, is not available and there was no notation or other evidence of active or inactive reinfection type pulmonary tuberculosis existing prior to such entrance, it will be assumed that the condition occurred during service and direct service connection will be in order for inactive pulmonary tuberculosis shown by X-ray evidence during service in the manner prescribed in paragraph (a) of this section, unless lesions are first shown so soon after entry on active service as to compel the conclusion, on the basis of sound medical principles, that they existed prior to entry on active service.

As discussed above, the July 1946 entrance examination for the second period of active service noted normal x-rays of the lungs.  That said, the actual x-rays from July 1946 were not of record at the time of the March 1981 rating decision.  As such, 38 C.F.R. § 3.370(b) applied because a diagnosis of inactive PTB was made during service.  The March 1981 rating decision referenced the December 1956 and February 1957 Board decisions denying entitlement to service connection for PTB.  In relevant part, the December 1956 Board decision concluded that due to the relatively short period between acceptance into service in July 1946 and the diagnosis of inactive PTB in November 1946 that PTB preexisted service and was not aggravated thereby.  Significantly, one of the signing Members of the Board's decision was a physician.  The March 1981 rating decision clearly appropriated the rationale expressed in the Board's decisions in finding that no in-service disability contributed substantially or materially to the Veteran's death.  The Board cannot find that the above interpretation is an "undebatable" error in the interpretation of the regulations as applied to the facts of the case.  

In addition, the appellant alleges that the RO failed to properly apply the presumption of sound condition on entry into service, absent clear and unmistakable evidence to the contrary.  As discussed above, clear and unmistakable evidence is not required to demonstrate a preexisting PTB disability under the provisions of 38 C.F.R. § 3.370.  Moreover, the Board finds it significant that fibrosis of the lungs is specifically mentioned in 38 C.F.R. § 3.303(c) as the type of finding that is so universally recognized that it constitutes fact (clear and unmistakable proof) of a preexisting disability.  Although not precisely analogous, such a regulatory notation demonstrates that the presumption of sound condition can be readily overcome based on the in-service evidence of certain lung disorders.

The appellant also claims that the RO failed to adjudicate the claim for entitlement to service connection for the cause of the Veteran's death without regard to prior dispositions of entitlement to service connection for PTB adjudicated during the Veteran's lifetime, instead relying "heavily" on 1956 and 1967 Board denials of entitlement to service connection for PTB.  The Board recognizes that former section 19.196 of VA regulations provided simply, "Issues involved in survivors' claim for death benefits will be decided without regard to any prior disposition of those issues during the veteran's lifetime."  38 C.F.R. § 19.196 (1981).  This former section did not limit the RO's ability to consider the findings and analysis of prior determinations during the Veteran's lifetime, but codified that claims for benefits by a surviving dependent were not precluded based on a denial of the same claim during the Veteran's lifetime.  See Carpenter v. Gober, 11 Vet. App. 140 (1998).  The March 1981 rating decision complied with the requirements of the former 38 C.F.R. § 19.196 in that the rating decision adjudicated the claim on the merits.  Although the rating decision referenced prior Board denials of entitlement to service connection for PTB, the March 1981 rating decision treated the claim as an original contention for entitlement to service connection.



Although not specifically raised by the appellant, the Board also has considered the RO's failure to obtain a medical opinion as to whether the primary and contributory causes of the Veteran's death should have been service-connected during his lifetime.  In addition, the Veteran contended on multiple occasions that certain treatment records that must have existed had not been obtained by the RO.  As outlined above, however, a failure to fulfill the duty to assist does not constitute CUE.  See Crippen v. Brown, 9 Vet. App. 412, 424 (1996).  Any breach by VA of its duty-to-assist obligation cannot form a basis for a claim of CUE because such a breach creates only an incomplete record, rather than an incorrect one.  Caffrey v. Brown, 6 Vet. App. 377, 383-384 (1994).  

Otherwise, the appellant's contentions essentially amount to an argument on how the RO weighed the evidence, rather than clear evidence that the RO did not properly consider the applicable regulations in adjudicating the claim.  The Court has held that "simply to claim CUE on the basis that previous adjudications had improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE."  Fugo, 6 Vet. App. at 44; Luallen v. Brown, 8 Vet. App. 92, 96 (1995).  While it is true that an incomplete record, or one lacking in detail, may ultimately lead to an incorrect determination, it cannot be said that an incomplete record is also an incorrect record.  If the facts contained in the record are correct, it is not erroneous, although not embodying all of the relevant facts.  Rather, an incomplete record is just that - incomplete.  It allows for further development of facts and law to advance the Veteran's claim.  "New or recently developed facts or changes in the law subsequent to the original adjudication may provide grounds for reopening a case or for a de novo review but they do not provide a basis for revising a finally decided case."  Russell v. Principi, 3 Vet. App. at 313.

In this case, the RO, in its March 1981 rating decision discussed the Veteran's service-connected malaria and that service connection had not been established for PTB.  The RO cited to prior Board decisions for the rationale as to why the Veteran was not entitled to service connection for PTB.  The RO also outlined the documented causes of the Veteran's death and concluded that review of the service treatment records did not show any disability that might have contributed substantially or materially to the Veteran's death.  Although the rationale for the decision was somewhat sparse, the rating decision considered the relevant facts, law, and regulations of record at the time.  One could dispute the way in which the RO weighed this evidence, but a dispute as to how evidence was weighed could not constitute CUE.  Russell, 3 Vet. App. at 313-14.  In sum, an outcome determinative error has not been demonstrated; hence the Board cannot find CUE in the March 1981 rating decision that denied entitlement to service connection for the cause of the Veteran's death.

In summary, there is nothing in the record to support that the RO did not apply the appropriate law or did not have the correct facts before it at the time of its March 1981 rating decision and, therefore, the appellant's motion for revision of that decision must be denied.  


ORDER

The appeal to establish CUE in a March 1981 rating decision is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


